DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.

Status of Claims
Currently, claims 1-21, 23, 30, 32, and 34 are pending in the instant application.  Claims 1-20 are withdrawn from consideration as being drawn to a non elected invention.  A complete reply to this office action should include cancellation of the non elected claims.

 Claims 21, 23, 30, 32, and 34 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is Non-FINAL. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection under 35 USC 101 is withdrawn in view of the amendments to the claims requiring measuring expression of active RON higher than that of a control group, thus determining the sensitivity of the subject to a c-Met inhibitor selected from CJ12495, CJ12537, CJ12524, and CJ12567, and administering one of said inhibitors.  

The rejections under 35 USC 112(a)/written description and 35 USC 103 are withdrawn in view of the amendment to require one of the c-Met inhibitors recited in the claims.  

Claim Rejections – 35 USC § 112
112(a) Lack of Enablement
Claims 21, 23, 30, 32, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors  have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
The claims are drawn to a method of treating or preventing any cancer, psoriasis, rheumatoid arthritis, inflammatory bowel disease, or COPD in a human subject by measuring expression of an active RON (MST1R) set forth in the claims, determining sensitivity to a c-Met protein kinase inhibitor by detecting increased expression of active RON as compared to a control group, and administering a c-Met inhibitor selected from the group consisting of CJ12495, CJ12537, CJ12524, and CJ12567, to the human subject determined to have sensitivity to a c-Met protein kinase inhibitor.  The invention is in a class of inventions which the CAFC has characterized as 'the unpredictable arts such as chemistry and biology" (Mycolgen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Federal Circuit 2001)).

The amount of direction or guidance and presence and absence of working examples:
	The specification teaches in vitro analysis of the effect of CJ12495, CJ12537, CJ12524, and CJ12567 on cell lines expressing several active RON mutants including Δ165 and Δ160.   The specification teaches that CJ12495, CJ12537, CJ12524, and CJ12567 had varying inhibitory effects on different phenotypes such as inhibiting cell motility, reducing size and weight of cancer cells, etc (see pages 18-23) in the cell lines as well as a xenograft model (CJ12537-page 26).  However, the specification does not teach treating or preventing any cancer, psoriasis, rheumatoid arthritis, inflammatory bowel disease, or COPD in a human subject by administering any of the recited inhibitors.  

The state of the prior art and the predictability or unpredictability of the art:
	While the state of the art with regard to detecting expression levels of known genes is high, the unpredictability of determining sensitivity to a c-Met inhibitor in humans to treat or prevent any cancer or the other diseases recited in claim 21, based on molecular analysis in cell lines and animals models is much higher.  
	Yan (Yan et al; Invest New Drugs, vol 31, pages 833-844, 2013) teaches that LY2801653 (merestinib) is a multi-kinase inhibitor of both MET and MST1R (RON) (see page 833, summary).  Yan teaches that this small molecule inhibitor was in phase 1 clinical trials in patients with advanced cancer as of 2013.  However, Valle (Valle et al; Lancet Oncol, 2021; vol 22, pages 1468-1462) teaches that adding merestinib to first line cisplatin-gemcitabine treatment for metastatic biliary tract cancer did not improve progression free survival in a phase 2 trial.  Further, Rimassa (Rimassa et al; Lancet Oncol, 2018; vol 19, pages 682-293) teaches that while Tivantinib, a selective oral MET inhibitor, improved overall survival and progression free survival for hepatocellular carcinoma in a phase 2 trial, a phase 3 trial showed that Tivantinib did not improve overall survival compared with placebo in patients with MET-high advanced hepatocellular carcinoma.  In the instant case, the specification only teaches analysis in cell lines and an animal model, however as exemplified by the state of the prior art and post filing date art, the results from such preliminary data does not necessarily correlate with efficacy in humans.  In the instant case, the specification has not provided any predictable correlation between the effectiveness of the recited c-Met inhibitors and the ability to treat or prevent any of the broad scope of diseases recited.

The level of skill in the art:
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary:
	To practice the invention as broadly as it is claimed, the skilled artisan would be required to design and perform extensive clinical trial analysis to determine which, if any, of the inhibitors recited were able treat or prevent ANY cancer, let alone the other diseases recited in the claims.  As exemplified by the art cited, such experimentation would be replete with trial and error analysis, requiring a large amount of inventive effort to determine under what conditions and for which diseases, the recited inhibitors were efficacious in human subjects.  While the state of the art and level of skill in the art with regard to the analysis of gene expression is high, the level of unpredictability in extrapolating in vitro and animal model studies to results in human patients is even higher.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

 
112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “wherein the cancer is …” and then recites “endometriosis” and “penine cancer”.  This recitation is indefinite because endometriosis is not a cancerous condition while the term “penine” in relation to cancer is not understood.  Accordingly, the limitation of cancer appears to be contradicted by the two instances highlighted herein for claim 30.

112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 depends from claim 21 but it is not clear how the claim further limits claim 21 since claim 21 requires that the human subject is determined to have expression levels of active RON higher than that of a control and thereby determine sensitivity to the c-Met inhibitors recited and to administer those inhibitors.  Claim 23 recites “when the expression level of active RON is confirmed”, however given the limitations of claim 21 outlined herein, it appears that the elements recited in claim 23 are inherently conducted in the method recited in claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634